Appellee filed bill to reform a deed to conform *Page 543 
to the intention of the parties at the time the deed was made, so as to exclude certain lands which appeared to have been included in the deed by mistake.
Answer was filed by the appellant.
The Bill and answer clearly presented issues of fact.
Testimony was taken before the chancellor and the decree from which appeal is taken was in favor of the complainant below.
There is ample substantial evidence disclosed by the transcript of the record to support the decree.
    "Questions of fact only are presented by the assignments of error. There is ample evidence to sustain the decree, and the case is well within the familiar principle that the findings of the chancellor on the facts will not be disturbed by an appellate court unless such findings are clearly shown to be erroneous."
    Weaver Loughridge Lbr. Co. vs. Kirkland et ux.  99 Fla. 426, 131 So. 784; Carr vs. Lesley,  73 Fla. 233, 74 So. 207; Cobb vs. Cobb, 82 Fla. 287, 89 So. 869; Heinisch et ux. vs. Mills et al.,  100 Fla. 967, 132 So. 109.
The decree should be affirmed and it is so ordered.
Affirmed.
ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment.